ORDER

PER CURIAM:
AND NOW, this 6th day of May, 1997, upon consideration of the Report and Recommendations of the Disciplinary Board dated March 17,1997, it is hereby
ORDERED that JOHN G. TAKACS be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to February 26, 1996, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.